Heydenfeldt, Justice.
Section 400 of the Practice Act provides, that where a Judge, trying a cause, may be called as a witness, he may order the trial to take place before another Judge. And section 620 of the same Act extends the like provisions to Courts of Justices of the Peace.
The record shows that the first two justices before whom this ■ suit was pending were witnesses, and therefore it was properly transferred to the third one. This last transferred it to the Mayor of Marysville, who denying his own jurisdiction, sent it back, and it was then tried by the successor in office of the third justice.
The mere fact of having been proposed for jurisdiction to the mayor, who had none, and who therefore did not pretend to exercise any, cannot be properly a subject of complaint.
' There is no error to which our attention has been called; and the judgment is affirmed.